Case 1:20-cv-02338-AT Document 38 Filed 03/02/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
AMAZON.COM, INC., a Delaware
Corporation, Case No. 1:20-cv-2338-AT
Plaintiff,
STIPULATED PERMANENT
VS. INJUNCTION

KENNETH L. JONES II, an
individual; and PHATLOGIC, LLC, a
Georgia limited liability company,

Defendants.

 

 

STIPULATION
Plaintiff Amazon.com, Inc. (“Amazon”) and Defendants Kenneth L. Jones
III and PhatLogic, LLC, (collectively, “Defendants’”), hereby notify the Court that
the parties have reached a settlement of all claims in this matter. Pursuant to the
terms of that settlement, the Parties stipulate and agree to entry of the permanent

injunction below.

Dated January 22, 2021.
Case 1:20-cv-02338-AT Document 38 Filed 03/02/21 Page 2 of 4

Counsel for Plaintiff:
HOLLAND & KNIGHT LLP

/s/ Caroline Johnson Tanner
Caroline Johnson Tanner

Georgia Bar No. 392580

One Regions Plaza, Suite 1800
1180 West Peachtree Street, N.W.
Atlanta, GA 30309-3407

(404) 817-8500

(404) 881-0470 (Fax)
caroline.tanner@hklaw.com

 

DAVIS WRIGHT TREMAINE LLP

Bonnie E. MacNaughton
(admitted pro hac vice)

Sara A. Fairchild

(admitted pro hac vice)

920 Fifth Avenue, Suite 3300
Seattle, WA 98104

(206) 622-3150

(206) 757-7700 (Fax)
bonniemacnaughton@dwt.com
sarafairchild@dwt.com

 

 

Meagan A. Himes

(admitted pro hac vice)

1300 SW Fifth Avenue, Suite 2400
Portland, OR 97201

(503) 241-2300

(503) 778-5299 (Fax)
meaganhimes@dwt.com

 

Attorneys for Plaintiff Amazon.com,
Inc.

Counsel for Defendant:

GORDON REES
MANSUKHANI, LLP
/s/ Jeffrey A. Hord

(with express permission)
Jeffrey A. Hord

Georgia Bar No. 598725
110 King Street, Suite 520
Alexandria, VA 22314
Tel. (202) 768-2407

Fax (202) 800-2999

jhord@grsm.com

Chad A. Shultz

Georgia Bar No. 644440

Julia C. Glasgow

Georgia Bar No. 827438

55 Ivan Allen Jr. Blvd., Suite 750
Atlanta, GA 30308

Tel. (404) 869-9054

Fax (678) 389-8475
cshultz@grsm.com

jglasgzow@ersm.com

SCULLY

 

Counsel for Defendants PhatLogic LLC
and Kenneth L. Jones III
Case 1:20-cv-02338-AT Document 38 Filed 03/02/21 Page 3 of 4

PERMANENT INJUNCTION

Pursuant to the above stipulation of the parties, IT IS HEREBY ORDERED
that Defendant PhatLogic LLC, and its directors, principals, officers, employees,
shareholders, agents, successors, assigns, and all others in active concert or
participation with it; along with Defendant Kenneth L. Jones III, and his agents,
representatives, trustees, marital communities, associations, and each of his
predecessors, successors, and assigns, and other representatives, are collectively
enjoined and restrained from:

1. | Using any trademarks registered by or otherwise associated with the
Amazon Parties (the “Amazon Trademarks”) or any simulation, reproduction,
counterfeit, copy, or colorable imitation of the them, in any manner in connection
with any advertising, marketing, offer for sale, promotion, display, publication,
website, voicemail, email, or software;

2. Using any false designation of origin or false or misleading
description or false or misleading representation that can or is likely to lead the
trade or public or individuals erroneously to believe that any website, voicemail,
email, advertising, or other marketing materials has been produced, distributed,
displayed, licensed, sponsored, approved or authorized by or for Amazon, when

such is not true in fact;
Case 1:20-cv-02338-AT Document 38 Filed 03/02/21 Page 4 of 4

3. Engaging in any other activity constituting an infringement or dilution
of any of the Amazon Trademarks, or of the Amazon Parties’ rights in, or right to
use or to exploit, such trademarks or services marks; and

4. Knowingly assisting any other person or business entity in engaging
in or performing any of the activities listed above.

The Court shall retain continuing jurisdiction over this matter for the limited
purposes of enforcing the terms of the Parties’ settlement agreement and this

Stipulated Permanent Injunction.

DATED THIS 2nd day of _ March , 2021
The Honorable Amy Totenberg
UNITED STATES DISTRICT JUDGE

 
